In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00385-CV

CHARLES GLEN HYDE, NORTHWEST                §   On Appeal from the 16th District Court
REGIONAL AIRPORT, INC., TEXAS AIR
CLASSICS, INC., DREAMSHIPS, INC.,           §
AND HYDE-WAY, INC., Appellants                  of Denton County (16-05997-16)
                                            §
V.
                                                December 20, 2018
NORTHWEST REGIONAL AIRPORT                  §
PROPERTY OWNERS ASSOCIATION,
INC., Appellee                              §   Opinion by Justice Meier

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the final judgment of the trial

court is reversed, and we render a declaratory judgment in favor of the Appellants,

Charles Glen Hyde, NW Regional Airport, Inc., Texas Air Classics, Inc., Dreamships,

Inc., and Hyde-Way, Inc., that the Integrated Deed Restrictions are invalid and

unenforceable and that the Appellee, Northwest Regional Airport Property Owners

Association, Inc., lacks the authority to financially obligate the property owners at the
Northwest Regional Airport, and the case is remanded to the trial court to reconsider

its award of attorneys’ fees.

         It is further ordered that Appellee Northwest Regional Airport Property

Owners Association, Inc. shall pay all costs of this appeal, for which let execution

issue.


                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Bill Meier
                                        Justice Bill Meier